Citation Nr: 1440322	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  06-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as an adjustment disorder.

2. Entitlement to an effective date prior to June 30, 2003, for the grant of a total disability rating based on individual unemployability (TDIU).  

3. Entitlement to an effective date prior to September 16, 2004 for the grant of a 30 percent rating for sensory neuropathy in the left upper extremity.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.

This matter is on appeal from rating decisions in April and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  All future records should be incorporated into the Veteran's VBMS file.   

The issue of entitlement to service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Unfortunately, additional development is required before this claim.

First, the record indicates that the Veteran has not received a VA examination for his service-connected acquired psychiatric disorder since November 2004.  Moreover, there is no indication of any VA outpatient psychiatric treatment in the almost 10 years since that time.  In the Board's view, there is insufficient evidence to evaluate the current severity of this disorder, and a new VA examination is necessary.  See VAOPGCPREC 11-95) (April 7, 1995).  It should also be noted that the most recent supplemental statement of the case addressing all issues on appeal was in January 2006, and is now eight years old.  Given the likelihood that additional evidence has been added, the claims should be re-evaluated at the RO in order to prevent any potential prejudice.  See 38 C.F.R. § 20.1304 (Veteran has a right to RO initial review of all evidence).  

Next, the record indicates that the Veteran has been receiving disability benefits from the Social Security Administration (SSA).  However, there is no indication in the record that the RO ever sought to obtain the records associated with this application for benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. Therefore, these records must be acquired.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In this regard, in light of the fact that the Veteran is at 100%, in consultation with his representative the Veteran may wish to withdraw his increased rating claim to avoid delay in his earlier effective date claims. 

Accordingly, the case is REMANDED for the following action:

1.	 Acquire all treatment records from the VA Medical Center in Palo Alto, California, and from any other VA facility from which the Veteran has received treatment, and in particular for the period since November 2004.   

If the Veteran has undergone any private treatment related to the disorders on appeal, and the records of such treatment have not been associated with the claims file, such records should also be acquired after obtaining his authorization.

2.	Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

3.  Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also identify all current manifestations of the Veteran's psychiatric disorder. 

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disorder, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

If the Veteran withdraws his increased rating claim, in writing, an examination is not needed.



4. Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



